UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50494 Eco Depot, Inc. (Exact name of small business issuer as specified in its charter) Nevada 57-1094726 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15954 Jackson Creek Parkway Suite B Monument, Colorado 97520 (Address of principal executive offices) (Zip Code) (719)495-7955 (Issuer’s telephone number) Indicate by mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes þ No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 14, 2007: 6,075,000shares of common stock. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 8 Item 3. Quantitative and Qualitative Disclosures about Market Risk 9 Item 4T. Controls and Procedures 10 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. Submission of Matters to a Vote of Security Holders. 11 Item 5. Other Information. 11 Item 6. Exhibits and Reports of Form 8-K. 11 SIGNATURES 12 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ECO DEPOT, INC. (A Development Stage Enterprise) FINANCIAL REPORTS March 31, 2008 (Unaudited) ECO DEPOT, INC. (A Development Stage Enterprise) CONTENTS BALANCE SHEETS 1 STATEMENTS OF OPERATIONS 2 STATEMENTS OF STOCKHOLDERS’ EQUITY 3 STATEMENTS OF CASH FLOWS 4 NOTES TO FINANCIAL STATEMENTS 5-7 ECO DEPOT, INC. (A Development Stage Enterprise) BALANCE SHEETS March 31, 2008 December 31, 2007 ASSETS (unaudited) CURRENT ASSETS Cash $ 22,366 $ 75,053 Other receivables 30,025 - Total current assets $ 52,391 $ 75,053 Total assets $ 52,391 $ 75,053 LIABILITIES AND STOCKHOLDERS’ (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ 85,096 $ 52,824 Due torelated party 115,000 115,000 Total current liabilities $ 200,096 $ 167,824 STOCKHOLDERS’ (DEFICIT) Common stock, 75,000,000 shares authorized with $0.001 par value Issued and outstanding 6,075,000 common shares at March 31, 2008 and December 31, 2007 $ 6,075 $ 6,075 Additional paid-in capital 23,675 23,675 Accumulated deficit during development stage (177,455 ) (122,521 ) Total stockholders’ (deficit) $ (148,705 ) $ (92,771 ) Total liabilities and stockholder’s (deficit) $ 52,391 $ 75,053 The accompanying notes are an integral part of these financial statements. 1 ECO DEPOT, INC. (A Development Stage Enterprise) STATEMENTS OF OPERATIONS (unaudited) For the three months ended March 31, 2008 For the three months ended March 31, 2007 November 2, 2004 (inception) to March 31, 2008 GENERALAND ADMINISTRATIVE EXPENSES $ 54,934 $ 15,735 $ 177,455 OPERATING LOSS $ (54,934 ) $ (15,735 ) $ (177,455 ) NET LOSS FOR THE PERIOD $ (54,934 ) $ (15,735 ) $ (177,455 ) BASIC LOSS PER COMMON SHARE $ (0.01 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 6,075,000 6,075,000 The accompanying notes are an integral part of these financial statements. 2 ECO DEPOT, INC. (A Development Stage Enterprise) STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM NOVEMBER 2, 2004 (INCEPTION) TO MARCH 31, 2008 (unaudited) Common Stock Number of shares Amount Additional Paid In Capital Deficit Accumulated During Development Stage Total Balance, inception November 2, 2004 - $ - $ - $ - $ - Net loss, December 31, 2004 - - - (766 ) (766 ) Balance, December 31, 2004 - - - (766 ) (766 ) Common stock issued for cash at $0.001 per share March 10, 2005 4,000,000 4,000 - - 4,000 Common stock issued for cash at $0.01 per share June 22, 2005 1,575,000 1,575 14,175 - 15,750 Net loss, December 31, 2005 - - - (4,046 ) (4,046 ) Balance, December 31, 2005 5,575,000 5,575 14,175 (4,812 ) 14,938 Common stock issued for cash at $0.02 per share 500,000 500 9,500 - 10,000 February 27, 2006 Net loss, December 31, 2006 - - - (34,320 ) (34,320 ) Balance, December 31, 2006 6,075,000 6,075 $ 23,675 (39,132 ) (9,382 ) Net loss, December 31, 2007 - - - (83,389 ) (83,389 ) Balance, December 31, 2007 6,075,000 6,075 23,675 (122,521 ) (92,771 ) Net loss, March 31, 2008 - - - (54,934 ) (54,934 ) Balance, March 31, 2008 6,075,000 $ 6,075 $ 23,675 $ (177,455 ) $ (147,705 ) The accompanying notes are an integral part of these financial statements. 3 ECO DEPOT, INC. (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS (unaudited) Forthe three monthsended March 31, 2008 For the three months ended March 31, 2007 November 2, 2004 (inception) to March 31, 2008 CASH FLOWS USED IN OPERATING ACTIVITIES Net loss for the period $ (54,934 ) $ (15,735 ) $ (177,455 ) Adjustment to reconcile net loss to net cash from operating activities: Other receivable (30,025 ) (30,025 ) Accounts payable and accrued expenses 32,272 5,725 85,096 NET CASH USED IN OPERATING ACTIVITIES $ (52,687 ) $ (10,010 ) $ (122,384 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds on sale of common stock - - 29,750 Related party advances - - 115,000 NET CASH PROVIDED BY FINANCING ACTIVITIES $ - $ - $ 144,750 INCREASE (DECREASE) IN CASH $ (52,687 ) $ (10,010 ) $ 22,366 CASH, BEGINNING OF PERIOD 75,053 11,358 - CASH, END OF PERIOD $ 22,366 $ 1,348 $ 22,366 Supplemental Information Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - The accompanying notes are an integral part of these financial statements. 4 ECO DEPOT, INC. (A Development Stage Enterprise) NOTES TO FINANCIAL STATEMENTS MARCH 31, 2008 (unaudited) Note 1.Nature of Business and Significant Accounting Policies Nature of business Eco Depot, Inc. (“Company”) was organized November 2, 2004 under the laws of the State of Washington.The Company currently has limited operations and, in accordance with Statement of Financial Accounting Standard (SFAS) No. 7, “Accounting and Reporting by Development Stage Enterprises,” is considered a Development Stage Enterprise. The Company is in the business of developing an Internet e-commerce website that will sell a full line of environmentally friendly goods, energy efficient building and construction materials and sustainable home products. Eco Depot will not manufacture any equipment or goods, but will resell “green products” from various manufacturers. Unaudited Interim Financial Statements The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principals for interim financial information and with the instructions to Form 10-QSB of Regulation S-B.They do not include all information and footnotes required by United States generally accepted accounting principles for complete financial statements.However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to the financial statements for the year ended December 31, 2007 included in the Company’s Annual Report on Form 10-KSB filed with the Securities and Exchange Commission.The interim unaudited financial statements should be read in conjunction with those financial statements included in the Form 10-KSB. In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made.
